DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a dispersant . . . and a capping agent.” The limitation is indefinite, since a capping agent is itself a dispersant, since it improves particle dispersibility), making it unclear what distinct compositions the two functional limitations are supposed to require. Examiner considers the limitation to require either at least one composition which can serve both functions or at least two different compositions, at least one of which can function as a dispersant and at least one of another of which can function as a capping agent.
Claims 2-14 are rejected as depending from rejected Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodas et al. (US 2007/0279182).
Regarding Claim 1, Kodas et al. (US’182) teach an ink (Abstract) capable of being used as an aerosol [0179, 0181], comprising a plurality of chromium-containing metallic microparticles (including nanoparticles, see Applicant’s Claim 9) [0008] dispersed in a solvent system [0027, 0140], wherein the chromium-containing metallic microparticles comprise elemental chromium mixed with at least one alloying element [0008], the alloying element including at least one metal forming an alloy of chromium [0008], wherein the solvent system includes a first solvent and a second solvent [0144-0145], the metallic microparticles including a shape in the form of a sphere [0085], the metallic microparticles including a core and a shell [0026, 0077]. In addition, US’182 teaches a capping agent and dispersant (e.g. polyvinylpyrrolidone [0079}, which serves both functions) [0082]; US’182 also teaches alternative capping agents [0083], which would be obvious to mix in combination with other capping agents/ dispersants, including polyvinylpyrrolidone to provide functions as capping agent and dispersant as taught in US’182 [0082, 0108]. The capping agent (which also acts as a dispersant either alone or in combination with other capping agent/ dispersants) can be present in an amount sufficient to provide its function, and US’182 suggests amounts between 5 g and 200 g per liter of vehicle (solvent or mixture of solvents) [0141]. US’182 fails to teach specific weight percentages. However, the guidance that US’182 provides as to the function and advantages of capping agents and dispersants and estimated amounts per liter of vehicle provides sufficient evidence that it would have been obvious to a person of ordinary skill in the art at the time of invention to optimize the concentration of capping agent and dispersant to within the recited range through routine optimization with a reasonable expectation of achieving a desired dispersibility and inhibition to substantial agglomeration of the nanoparticles. Moreover, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
US’182 suggests that a vehicle or combinations of two or more vehicles should be chosen in terms of the viscosity and surface tension [0143] of each. US’182 fails to teach explicitly that a surface tension of the first solvent higher than a surface tension of the second solvent. However, the suggestion that the “use of more than one solvent is preferred because it allows, inter alia, to adjust various properties of a composition simultaneously (e.g., viscosity, surface tension, contact angle with intended substrate etc.) and to bring all of these properties as close to the optimum values as possible” [0144] would have suggested to a person of ordinary skill in the art to have two or more solvents with different surface tensions in order to adjust various properties, including surface tension; one of two solvents with different surface tensions will necessarily have one that is higher than the other. Thus, it would have been obvious to a person of ordinary skill in the art to modify the composition of US’182 by using a mixture of two solvents, one of which has a higher surface tension than the other, because US’182 suggests such differences in order to optimize a set of properties of the vehicle for a particular substrate.
Regarding Claim 2, US’182 suggests a viscosity of between 5 cP and 30 cP for piezo-electric ink-jet printing [0146], between 0.5 cP and 10 cP for thermal ink jet printing [0148], and suggests “low viscosity” for aersol jets [0178}. US’182 teaches both a range within the recited range of viscosity and provides evidence that it would have been obvious to optimize for a particular application.
Regarding Claims 8-9, US’182 teaches that the metallic microparticles (including nanoparticles) can have a dimension from about 5 to 500 nm, explicitly including less than about 100 nm [0023]. 
Regarding Clam 10, US’182 teaches a loading of metallic microparticles (e.g. nanoparticles) from about 5% to about 60% based on weight [0091], which substantially overlaps the recited range, and includes specific loadings including at least about 10% by weight, 15% by weight, and 20% by weight [0091]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink of US’182 with a loading within the recited range, because US’182 suggests the recited range. Moreover, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claims 11-12, US’182 teaches solvating agents (surfactant, dispersing aid/ capping agent, humectants, and crystallization inhibitors) [0069] and solvents [0142], which Claim 12 requires to meet the limitation in Claim 11 of increasing shelf life and stability of metallic microparticles.
Claim(s) 3-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodas et al. (US 2007/0279182) in view of Fratello (US 2017/0226362).
Regarding Claim 3, US’182 fails to discuss vapor pressure. Fratello (US’362) is analogous art for an aerosol ink [0050] comprising microparticles (e.g nanoparticles) including a chromium alloy [0123, 0133], a solvent system which may comprise a mixture of a first and a second solvent, wherein the second solvent has a vapor pressure that is lower than the first solvent [0150-0151], and a capping agent and dispersant [0151]. The difference in vapor pressure controls drying and curing after deposition and controls shelf life [0151]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink of US’182 with a combination of two solvents with differing vapor pressures, because US’362 suggests the combination of solvents controls drying and curing and shelf life.
Regarding Claim 4, US’182 teaches general categories of solvent, but fails to teach a solvent which includes an alcohol moiety and an ether moiety, which the claim recites for serving an intended use of decreasing oxygen content to inhibit oxidation. US’362 teaches 1-methoxy 2-propanol (Table II; [0150-0151]), which serves as a solvent in a high/ low vapor pressure solvent system for the reasons discussed in the rejection of Claim 3 above and is capable of the recited intended use. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink of US’182 with 1-methoxy 2-propanol, which includes an alcohol moiety and an ether moiety, because US’362 suggests it as a low vapor pressure solvent.
Regarding Claim 5, US’182 suggests optimizing a ratio of first and second solvent to “bring all of these properties as close to the optimum values as possible” [0144]. US’182 fails to teach the recited ratio. US’362 teaches that the first solvent and the second solvent are present in a ratio of 4:1 to 12:1 by volume.  US’362 evidences that the ratio of solvents is a result-effective variable, known in the prior art to affect shelf-life [0151]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink of US’182 to provide the solvent system with a ratio of solvents within the recited range through routine optimization. Moreover, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 6, US’182 teaches general categories of solvent, but fails to teach 1- -2-methoxy-2-propanol, and alpha-terpineol, or a mixture thereof. US’362 teaches that the solvent system may comprise 1- -2-methoxy-2-propanol, and alpha-terpineol, or a mixture thereof (Table II) as solvents for a high/low vapor pressure solvent system for the reasons discussed in the rejection of Claim 3 above.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink of US’182 to provide the solvent system with the recited solvents, because US’362 suggests these solvents for a low/high vapor pressure solvent system in aerosol inks.
Regarding Claim 7, US’182 teaches a viscosity of between 5 cP and 30 cP for piezo-electric ink-jet printing [0146] and between 0.5 cP and 10 cP for thermal ink jet printing [0148]. US’362 teaches that the aerosol ink typically has a viscosity less than 10 cP and a surface tension typically between 30-35 dynes/ cm [0152-0157]. The combination of US’182 in view of US’362 fails to expressly teach an Ohnesorge number; however, the Ohnesorge number is a dimensionless correlation between variables known to be significant to ink printing (e.g. ink jet or aerosol), these variables including viscosity, surface tension, density, and characteristic length, where “characteristic length” is typically nozzle diameter:
Oh=η/√lρσ=Viscosity/√inertia.surface_tension
Because the combination of US’182 in view of US’362 suggests an ink composition with identical or obviously similar compositions with an intended use as an aerosol and/ or ink jet ink, a range of both ink viscosity and ink surface tension, it would have been obvious to a person of ordinary skill in the art at the time of invention to optimize the ink composition of the combination of US’182 in view of US’362 to have an Ohnesorge number within the recited range using a known correlation between variables which are either taught in US’362 or readily obtained through simple measurements and/ or from lists of properties in readily-available references.
Regarding Claim 13, US’182 fails to teach a radical scavenger. US’362 suggests adding radical scavengers (e.g. graphite and other organic compounds) which acted as reducing agents to prevent oxidation of ink species in air [0139]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the ink composition of US’182 with a radical scavenger, because US’362 suggests them as reducing agents to prevent oxidation of ink species in air.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodas et al. (US 2007/0279182) in view of Fratello (US 2017/0226362) as applied to Claim 13 above, and further in view of Kowalski et al. (US 2006/0159838).
Regarding Claim 14, US’362 suggests adding radical scavengers (e.g. graphite and other organic compounds which acted as reducing agents to prevent oxidation of ink species in air) [0139]. The combination of US’182 in view of US’362 fails to teach the recited free radical scavengers. Kowalski et al. (US’838) teach an analogous ink, including metallic microparticles (e.g. chromium, [0011] -- and further suggests including in the ink a free radical scavenger, including a carboxylic acid or hydrazine (Table 1), as a reducing agent to reduce any oxides to an elemental metal [0089]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the aerosol ink of combination of US’182 in view of US’362 with a free radical scavenger, including a hydrazine reducing agent, because US’362 suggests including reducing agents to prevent oxidation, and US’838 suggests including the free radical scavenger hydrazine as a specific reducing agent in an ink including metal particles in order to reduce any oxides to an elemental metal, which would be expected to prevent oxidation. 
Response to Arguments
Applicant’s amendment of Claim 1, filed 21 November 2022, with respect to the rejection of Claims 1-14 under 35 USC 112(a) for new matter have been fully considered and overcome the rejection.  The rejection of Claims 1-14 under 35 USC 112(a) for new matter has been withdrawn. 
Applicant's arguments filed 21 November 2022 with respect to the rejections of Claims 1-14 under 35 USC 112(b) have been fully considered but they are not persuasive. 
While Applicant’s amendment of the claims has overcome the issues for which Claims 1-14 were rejected under 35 USC 112(b) in the previous Office Action, the amendment raises new issues under the paragraph.
Applicant's arguments filed 21 November 2022 with respect to the rejections of Claims 1-14 under 35 USC 103 over Chretien et al. (US’344) have been fully considered but they are not persuasive.
While Chretien et al. (US’344) is still considered pertinent to Applicant’s claims, Applicant’s amendment, broadening the claims in at least one aspect while narrowing them in another, necessitate the rejection of Claims 1-14 under 35 USC 103 over Kodas et al. (US 2007/0279182) as the primary reference. Chretien et al. (US’344) may be reinstated as prior art in future rejections where an amendment requires it.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vanheusden et al. (US 2006/0163744) - ink including metal core and shell capping agent, flake
Pousthomis (US 2019/0002719) (core chromium/ shell oxide), sphere and other shapes [0192]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712